United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        November 13, 2006
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 05-10953



JEFFREY LEE BOKOR,

                            Plaintiff - Appellant,

versus

RICHARD L. HATTOX, ET AL,
                            Defendants,

RICHARD L. HATTOX,

                            Defendant - Appellee.




                       --------------------
           Appeal from the United States District Court
     for the Northern District of Texas, Fort Worth Division
                       USDC No. 4:03-CV-426
                       --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.